Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  160233                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                    SC: 160233                                          Justices
  In re WRIGHT, Minors.                                             COA: 346194
                                                                    Oakland CC Family Division:
                                                                    2016-847902-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the August 15, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2019
        s1029t
                                                                               Clerk